DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the rotation rate signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rotation rate signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 17-20, 22-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over AUGST [US 20080129544 A1].
As for claim 13¸ AUGST discloses a method for operating a driver assistance unit of a motor vehicle using a navigation target specification device (See Title & Abstract), the method comprising: 
receiving, at a control unit (computer, paragraphs 0043 and 0067; A computer is present for processing and control of signals created at/by the vehicle/sensors.), a target specification signal from a detection device of the motor vehicle, wherein the target specification signal describes a projection on a trafficable driving surface by the motor vehicle, and wherein the projection is detected by the detection device (paragraphs 0040 and 0043); 
establishing, by the control unit, a portion of the trafficable driving surface to which a light of the projection is applied as a driving target region (paragraphs 0040-0043); 
based on the received target specification signal, establishing, by the control unit, a relative position of the motor vehicle relative to the driving target region (paragraph 0042; It is evident that a control unit in AUGST must establish the relative position of the motor vehicle relative to the driving target region in order to the road band (driving tube, trajectory).); 
receiving, by the control unit, an orientation signal from a detection unit of the navigation target specification device, wherein the orientation signal describes a spatial target specification orientation of the navigation target specification device in the driving target region (paragraphs 0042-0043; AUGST teaches that the system is configured to generate trajectory paths for a driver to maneuver to the target parking position. The skilled artisan would have recognized that orientation information would have been necessary in order to determine the manner and the path which the vehicle should travel to arrive at the target parking position.);
based on the received orientation signal, establishing, by the control unit, a navigation target according to an absolute position of the driving target region (paragraphs 0040-0043); 
based on the established relative position of the motor vehicle and the established navigation target, establishing, by the control unit, a movement path from a current position of the motor vehicle to the navigation target (paragraph 0042); 
generating, by the control unit, a navigation signal describing a control of the motor vehicle along the established movement path to the navigation target (paragraphs 0040-0045); and 
transmitting, by the control unit, the generated navigation signal to the driver assistance unit of the motor vehicle (paragraphs 0040-0045).
	AUGST does not specifically disclose an orientation detection unit. However, in the AUGST invention it is very important for the navigation system to know the orientation of the vehicle in order to assist in parking the vehicle.  Without the proper orientation information it would be difficult for the vehicle to park in an autonomous manner as shown in paragraph 0045.  As such, it would have been obvious to the skilled artisan to modify the invention of AUGST to include an orientation detection unit in order to provide the navigation and driver assistance units with enough information to safely park the vehicle in a desired parking area/space.
	Claims 17 and 18 are interpreted and rejected using the same reasoning as claim 13 above.
As for claim 19, the target specification signal includes a projected image of an outline of the motor vehicle on a projection surface of an environment of the navigation target specification device (paragraph 0054).
As for claim 20, determining, by the control unit, a target position of the motor vehicle at the navigation target, wherein the generated navigation signal includes the target position of the motor vehicle (paragraphs 0042, 0045, and 0058).
As for claims 22 and 23, based on the current position of the motor vehicle or a current position of the navigation target specification device, establishing, by the control unit, a relative position of a user of the navigation target specification device relative to the motor vehicle (paragraphs 0040-0043 and 0051-0052).
Claims 24 and 25 are interpreted and rejected using the same reasoning as claim 13 above.
Claims 26 and 27 are interpreted and rejected using the same reasoning as claims 17 and 18 above.
Claim 30 is interpreted and rejected using the same reasoning as claim 13 above.

Allowable Subject Matter
Claims 14, 21, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references discloses parking assistance devices, methods, and systems that were known in the art at the time of filing the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684